As filed with the Securities and Exchange Commission on April 4, 2011 Registration File No. 333-162420 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM S-1 Post-Effective Amendment No. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ING LIFE INSURANCE AND ANNUITY COMPANY (Exact name of registrant as specified in its charter) Connecticut (State or other jurisdiction of incorporation or organization) 6311 (Primary Standard Industrial Classification Code Number) 71-0294708 (I. R. S. Employer Identification Number) One Orange Way Windsor, Connecticut 06095-4774 1-800-262-3862 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Nicholas Morinigo, Esq. ING 1475 Dunwoody Drive West Chester, PA 19380-1478 (610) 425-3447 (Name, address, including zip code, and telephone number, including area code, of agent for service As soon as practicable after the effective date of this registration statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered to this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer ¨ Accelerated Filer ¨ Non-accelerated filerx (Do not check if a smaller reporting company) Smaller reporting company ¨ PART I INFORMATION REQUIRED IN PROSPECTUS ING Select Multi-Index 5 and 7 Modified Single Premium Deferred Annuity Contracts Issued By ING Life Insurance and Annuity Company This prospectus sets forth the information you ought to know before investing. You should keep the prospectus for future reference.
